Title: To George Washington from Major General Benjamin Lincoln, 14 May 1777
From: Lincoln, Benjamin
To: Washington, George



Dear Genl
Boundbrook [N.J.] May 14th 1777

I this moment receivd an extract of a letter from Genl Stevens to your Excellency of this days date, purporting the situation & designs of the enemy—and a letter from Colo. Harrison expressing your desire that I woud avail myself of the intelligence containd in the extract, and be gaurded in the best manner possible, to elude, & baffle their designs, I shall most chearfully do it—I have taken, and am now pursuing every measure in my power to obtain a knowledge of their strength and intentions, but as I have been in doubt with respect to

both, I have made such disposition of the troops as appeard to me the most likely; not only to evade and baffle their designs, should they attempt to annoy us, but in the most effectual manner to harrass & distress them should they decamp—The unhappy affair of Sunday April 13th is too recent in my mind to admit my neglecting the former, while a duty indispensable (to say nothing of a desire to retaliate) call me to every exertion, in the fullest manner to effect the latter.
It hath been the conversation in Brunswick for several days past, that your Excellency intended to possess yourself of that place, (tho’ it should cost you 10.000 men) by thursday, Either many of their troops have left it, or they wish an attack may be made on them, and to lead us into the measure, have carefully avoided shewing their men, for a few days past, for from what we can observe of their numbers our selves & learn from those who have been in, they appear to be much decreasd.
The evidence in favor of the enemies removing from Brunswick over ballances in my mind that of their intentions to remain; for if it is true, that they have given up all thoughts of an attack on Philadelphia untill they receive a reinforcement, I think the same prudence woud dictate to them the propriety of removing their troops to a situation more safe & compact. I have the honor to be with the greatest regard & esteem your Excellencys most obedient humble Servant

B. Lincoln


I have forwarded your Excellencys letter to Genl Putnam.

